           Case 1:19-cv-01870-JPB Document 44 Filed 07/27/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 MARLO PAYNE,

               Plaintiff,

       v.                                      CIVIL ACTION NO.
                                               1:19-cv-1870-JPB
 AUTOMOBILE ACCEPTANCE
 CORPORATION,

               Defendant.

      This matter is before the Court on the Magistrate Judge’s Final Report and

Recommendation (“Report and Recommendation”). ECF No. 35. Having

reviewed and fully considered the Report and Recommendation and related filings,

the Court finds as follows:

      I.      BACKGROUND

      On April 26, 2019, Plaintiff Marlo Payne (“Payne”) filed a complaint against

Defendants Equifax Information Services, LLC (“Equifax”), Trans Union, LLC

(“Trans Union”) and Automobile Acceptance Corporation (“AAC”). ECF No. 1.

      On August 28, 2019, Payne filed a motion for entry of default against AAC,

and the Clerk entered AAC’s default the next day. ECF No. 17.

      On December 6, 2019, Trans Union was dismissed from the case. ECF No.

21.
        Case 1:19-cv-01870-JPB Document 44 Filed 07/27/21 Page 2 of 5




      On December 17, 2019, Payne and Equifax filed a Notice of Settlement,

which indicated that the parties would file a joint notice of dismissal within sixty

days. ECF No. 23. The parties failed to file the notice, and the case was thereafter

dormant.

      On August 3, 2020, the magistrate judge ordered Payne to show cause why

the case should not be dismissed for want of prosecution. ECF No. 30. The Court

noted that Payne had not filed a motion for default judgment against AAC and

cautioned that failure to comply with the show cause order would result in a

recommendation of dismissal. Id.

      On August 17, 2020, Payne filed the stipulation of dismissal with Equifax

and requested seven days to file a motion for default judgment against AAC. ECF

Nos. 32, 33. The magistrate judge granted the request and allowed Payne until

August 26, 2020, to file the motion. ECF No. 34. Payne did not file the motion by

the deadline.

      Accordingly, the magistrate judge recommends dismissing Payne’s case for

want of prosecution. ECF No. 35. The Report and Recommendation explains that

the Court has authority to dismiss the case pursuant to its inherent power to

manage its docket and under Federal Rule of Civil Procedure 41(b) and Local Rule




                                          2
        Case 1:19-cv-01870-JPB Document 44 Filed 07/27/21 Page 3 of 5




41.3, which allow dismissal for failure to prosecute a case or to comply with a

court order. Id.

      Payne objects to the Report and Recommendation, arguing that dismissal is

a harsh sanction that should only be used in extreme situations. ECF No. 38. He

does not contest that he failed to timely file the motion. Id. He concedes that he

should have complied with the deadline while continuing to seek additional

damages information. Id.

      II.    DISCUSSION

      A district judge has broad discretion to accept, reject or modify a magistrate

judge’s proposed findings and recommendations. See United States v. Raddatz,

447 U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews

any portion of the Report and Recommendation that is the subject of a proper

objection on a de novo basis and any portion to which there is no objection under a

“clearly erroneous” standard.

      A party objecting to a recommendation “must specifically identify those

findings objected to. Frivolous, conclusive, or general objections need not be

considered by the district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th

Cir. 1988). “This rule facilitates the opportunity for district judges to spend more

time on matters actually contested and produces a result compatible with the


                                          3
        Case 1:19-cv-01870-JPB Document 44 Filed 07/27/21 Page 4 of 5




purposes of the Magistrates Act.” United States v. Schultz, 565 F.3d 1353, 1361

(11th Cir. 2009).

      As set forth in the Report and Recommendation, it is well-settled that a

district court may dismiss an action for want of prosecution if a plaintiff fails to

comply with a lawful order of the court or is not diligent in prosecuting the case.

See, e.g., Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962) (“The authority of a

court to dismiss sua sponte for lack of prosecution has generally been considered

an ‘inherent power’ . . . vested in courts to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases.”). However, the Eleventh

Circuit has cautioned that:

      the severe sanction of dismissal—with prejudice or the equivalent
      thereof—should be imposed only in the face of a clear record of delay
      or contumacious conduct by the plaintiff. Moreover, such dismissal is
      a sanction of last resort, applicable only in extreme circumstances, and
      generally proper only where less drastic sanctions are unavailable. A
      finding of such extreme circumstances necessary to support the
      sanction of dismissal must, at a minimum, be based on evidence of
      willful delay; simple negligence does not warrant dismissal.

McKelvey v. AT & T Techs., Inc., 789 F.2d 1518, 1520 (11th Cir. 1986) (internal

punctuation and citations omitted). See also Betty K Agencies, Ltd. v. M/V

MONADA, 432 F.3d 1333, 1337–38 (11th Cir. 2005) (“[A] dismissal with

prejudice, whether on motion or sua sponte, is an extreme sanction that may be

properly imposed only when: ‘(1) a party engages in a clear pattern of delay or

                                           4
          Case 1:19-cv-01870-JPB Document 44 Filed 07/27/21 Page 5 of 5




willful contempt (contumacious conduct); and (2) the district court specifically

finds that lesser sanctions would not suffice.’”).

      In this case, the Court cannot conclude on the facts before it that Payne’s

actions rise to the level of a “clear pattern of delay” or “willful contempt.” Payne

remained in communication with the Court by responding to the show cause order

and filing the stipulation of dismissal. He further explained that he failed to

comply with the order because he sought to include detailed damages information

in his motion but underestimated the time necessary to obtain such information.

      As such, the Court finds that it is appropriate to afford Payne one last

opportunity to file the motion for default judgment against AAC. See Betty K

Agencies, 432 F.3d at 1349 (vacating a dismissal in part because the Eleventh

Circuit “strive[s] to afford a litigant his or her day in court, if possible”). The

Court will therefore not adopt the recommendation of dismissal.

      Payne may file a motion for default judgment within two weeks of the date

of this Order. Failure to comply with this Order shall result in dismissal of this

action.

      SO ORDERED this 27th day of July, 2021.




                                            5
